Citation Nr: 0120845	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  97-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
pain, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	David W. Glasser, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.  

This appeal arose from decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (the RO).  The veteran appeared and testified before 
the undersigned at a personal hearing at the RO in May 1999. 

In an August 1999 decision, the Board of Veterans' Appeals 
(Board) granted an increased rating of 10 percent for the 
veteran's service-connected chronic low back pain but denied 
an evaluation in excess of 10 percent.  In essence, the Board 
determined that most of the pathology of the veteran's lumbar 
spine had been associated with a nonservice-connected back 
injury in 1986 rather than with the service-connected 
disability.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (the Court).  

A May 2000 Joint Motion For Partial Remand And To Stay 
Further Proceedings requested that the Court vacate the 
August 1999 Board decision to the extent that it denied 
entitlement to a rating in excess of 10 percent for chronic 
low back pain.  On May 15, 2000, a Court Order, based on the 
May 2000 Joint Motion, vacated the Board's August 1999 
decision to the extent that it denied an evaluation in excess 
of 10 percent for chronic low back pain.  The Court remanded 
the matter to the Board.  Several extensions of time to 
provide additional argument and/or evidence to support the 
veteran's claim were approved by the Board at the request of 
the veteran's representative.  According to a May 2001 letter 
from the veteran's attorney, the veteran would not be 
submitting any additional evidence.



REMAND

The veteran's service-connected chronic low back pain is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).

As noted in the Introduction, there is some question 
concerning how much of the veteran's current back pathology 
is due to his service-connected disability and how much is 
due to a post-service injury.  This case was remanded to the 
Board in part so that a new examination of the veteran's 
back, with an opinion as to what back symptomatology is due 
to service-connected back disability, could be conducted.

The Board also notes that additional relevant private medical 
evidence was received from the veteran in March 2001.  The RO 
has not had an opportunity to readjudicate the veteran's 
claim in light of this evidence, nor has the veteran waived 
his right to have this evidence initially considered by the 
RO.  38 C.F.R. § 20.1304(c) (2000).

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
health care provider, including VA, who 
may possess additional records pertinent 
to the issue on appeal.  After obtaining 
any necessary consent forms for the 
release of the veteran's medical records, 
the RO should obtain and associate with 
the veteran's VA claims folder any such 
records noted by the veteran that are not 
currently on file.

2.  After the above development has been 
completed, the veteran should be examined 
by a physician with expertise in 
orthopedics to determine the current 
severity of his service-connected low 
back disability. The veteran's claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected low back 
disability, and should distinguish such 
manifestations of the service-connected 
low back disability from any nonservice-
connected back disability, specifically 
any disability resulting from the 
veteran's 1986 back injury.  The report 
of the examination should be associated 
with the veteran's VA claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should  
undertake any other indicated 
development, to include any development 
required to comply with the notice and 
duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The 
RO should then readjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for the veteran's service-
connected chronic low back pain.  If the 
benefit sought on appeal is not granted, 
the appellant and his attorney should be 
provided with a Supplemental Statement of 
the Case (SSOC) and afforded an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




